DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  CN 107592839, the closest prior art, discloses fine-grained classification (description, paragraphs [0016]-[0052] and [0074]-[0078], and fig. 4): a communication module receives image data by a network and sends the received data to a coarse recognition module, the coarse recognition module accesses an image and determines a coarse classification of articles depicted in the image, and a trained CNN may be used for determining the coarse classification (equivalent to the feature that a computer device obtains an image to be classified, and inputs the image to be classified into a trained image classification model); an image portion in a misalignment bounding box containing objects is recognized, and an alignment bounding box containing objects is created (equivalent to a segmented image containing a positioning region and a segmentation region), the alignment bounding box is rotated and scaled to form a calibrated image (equivalent to calibrating the segmented image to obtain a calibrated image), and the image portion enclosed by the alignment bounding box is an orientation desired by a fine-grained recognition module, and is input into the fine-grained recognition module to recognize a fine classification of the objects (equivalent to performing fine-grained classification on the calibrated image to obtain a category corresponding to the image to be classified).
However, the prior art fails to disclose that the trained image classification model comprises a positioning and segmentation sub-network, a calibration sub-network, and a classification sub-network; the calibration sub-network is formulated as a valve linkage function; the image classification model is obtained by adjusting parameter training of the positioning and segmentation sub-network and of the classification sub-network by means of the valve linkage function; the output of the valve linkage function on a forward propagation stage of the training is a calibrated image; and the output of the valve linkage function on an inverse propagation stage of the training is a function regarding a positioning region and a segmentation region of an output of the positioning and segmentation sub-network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646